PLEUS, J.
William Steiner appeals the summary denial of his Rule 3.800(a)1 motion to correct an illegal sentence after he pled nolo contendere to two counts of lewd and lascivious acts in the presence of a child under 16. Steiner was sentenced to concurrently serve 12 years in prison on both counts, followed by 10 years probation. He argues on appeal that the offenses are second degree felonies and the combined term of 22 years of prison and probation exceeds the statutory maximum of 15 years. The trial court denied the defendant’s motion without explanation and this appeal followed.
The state concedes that the defendant’s sentences are illegal and that the trial court incorrectly denied the defendant’s motion to correct an illegal sentence without attaching any portions of the record that would justify the sentence imposed.
A violation of section 800.04, Florida Statutes, is a second degree felony which is punishable by a term of imprisonment not exceeding 15 years under section 775.092(3)(c), Florida Statutes (2001). See State v. Holmes, 360 So.2d 380 (Fla.1978); Spring v. State, 795 So.2d 266 (Fla. 1st DCA 2001). We therefore reverse and remand for resentencing.
REVERSED AND REMANDED.
THOMPSON, C.J., and PETERSON, J., concur.

. Rule 3.800(a), Fla. R.Crim. P.